Citation Nr: 0434265	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for left shoulder 
disability.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served honorably on active duty from April 1976 
to May 1991.  Service subsequent to May 16, 1991 was not 
valid for VA compensation purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California. 


FINDINGS OF FACT

1.  The veteran's February 1985 neck symptoms were acute and 
transitory and resolved without residuals.  

2.  Cervical spine spondylosis and disc disease were not 
manifest in service or within one year of separation and are 
unrelated to service.  

3.  Left shoulder sprain/strain was not manifest in service 
and is unrelated to service.  


CONCLUSIONS OF LAW

1.  Cervical spine spondylosis and disc disease were not 
incurred or aggravated in service and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Left shoulder sprain/strain was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim, and to inform the veteran of which 
information and evidence is to be provided by the claimant, 
and which evidence, if any, it would attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159 (2004).  The record shows that VA has met 
its duties.  The veteran was notified of evidence and 
information needed to substantiate and complete his claim and 
who had what duties in the April 2001 VCAA letter to him.  
The VCAA letter advised him what the evidence must show to 
establish entitlement for his left shoulder and neck 
disabilities by advising him when service connection may be 
granted.  He was advised to send evidence that shows 
treatment for neck and shoulder conditions from service 
discharge to present, and copies of treatment records from 
non-VA doctors.  He was advised that he was ultimately 
responsible for giving VA all of the information or evidence 
to support his claim, and that VA would do its best to help 
him obtain the evidence.  He was advised that he could expect 
assistance from VA in obtaining records and documents to 
complete his claim.  He was told that VA was requesting his 
service medical records.  He was advised that if he wanted VA 
to request his medical records, he should complete VA Forms 
21-4142 and that he might expedite his claim if he obtained 
copies of those records himself and forwarded them to VA.  He 
was told that the best evidence to submit would show current 
disability and treatment since service.  He was told that the 
requested information should be sent as soon as possible, 
preferably within 60 days. 

The Board concludes that the discussions in the April 2001 
VCAA letter to the veteran informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records and private medical records 
have been obtained.  The veteran reported post-service 
treatment from Dr. McClung in his January 2001 VA Form 21-646 
and since then, he has not indicated that any additional 
health care providers treated him.  Records from Dr. McClung 
have been obtained.  Reasonable attempts were made to obtain 
identified relevant evidence.  The private medical records 
are adequate for rating purposes and constitute a VA 
examination per 38 C.F.R. § 3.326 (2004).

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

In this case, there was RO adjudication after the 
notification was given.  Therefore, there was proper 
subsequent VA process.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from a period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Analysis

The veteran claims that beginning in 1986 he started having 
severe neck and shoulder pains to his left side and that he 
contuned to these pains after discharge.  

In essence, it is asserted that the veteran had neck and 
shoulder problems during and since service and that service 
connection should be granted.  Our review reflects that the 
preponderance of the evidence is against the claim.

On service evaluation in February 1985, the veteran 
complained of a stiff neck since that morning.  There had 
been no previous history of problems.  He had increased pain 
on movement and tightness felt in his muscles.  The cervical 
spine was tender to palpation and the assessment was muscle 
spasm of the neck.  Exercises, medication, treatment, and 
light duty were ordered. 

In August 1986 he denied a history of recurrent back pain, 
joint lameness, and a painful or trick shoulder.  Examination 
disclosed that the spine and upper extremities were normal.  
Similarly, pertinent pathology was denied during April 1988, 
May 1989, April 1991, April 1992, and March 1992 medical 
histories.  When examined in April 1991, the spine and upper 
extremities were normal.  

In August 2000, Dr. McClung reported that the veteran was 
examined for an industrial injury sustained on May 17, 1999.  
The veteran advised Dr. McClung that on May 17, 1999, he was 
unloading some boxes when he felt a sharp pain starting at 
the left side of his neck down to his scapular area.  He 
stated that he had worked it out and felt it was alright.  He 
stated that when he went home it began bothering him again.  
He could not go to sleep and went to the emergency room and 
was prescribed medication and was told to take some time off, 
which he did.  He felt pretty well, but when he returned to 
work, the symptoms returned.  He complained of stiffness pain 
in his shoulder and constant neck pain.  He stated that he 
had noted tingling of his fingers.

When evaluated by Dr. McClung, the veteran denied a prior 
accident history except for sustaining a broken jaw in a 
motor vehicle accident at age 18.  As far as previous similar 
complaints were concerned, he denied having had any previous 
problems in the past.

Physical examination by Dr. McClung revealed less pinch 
strength on the left than on the right.  There was also 
tenderness to the upper cervical region.  X-rays of the left 
shoulder revealed no calcifications.  The cervical spine 
exhibited spondylosis.  C5 and C6 diskogenic changes with 
radiculopathy were to be ruled out, and left shoulder 
sprain/strain was assessed.  Dr. McClung stated that his 
assessment was that the veteran was presenting with 
persistent pain to the neck and left shoulder area secondary 
to the industrial exposure of May 17, 1999.  As for 
causation, he stated that given the lack of evidence to the 
contrary, it was evident that the injury sustained occurred 
out of and in the course of the veteran's employment on the 
date of injury.  Dr. McClung stated that there was no 
evidence of a need for apportionment to other pre-existing or 
non-occupational sources.  An MRI in December 2000 revealed 
generalized congenital narrowing of the cervical spinal 
canal; and mild multilevel degenerative disk disease.  

In essence, the preponderance of the evidence shows that the 
veteran had neck muscle spasm in service in February 1985 
which was acute and transitory in nature and resolved without 
chronic residuals.  The veteran denied pertinent 
symptomatology thereafter in service and was clinically 
evaluated as normal by the service in April 1991.  He denied 
a prior pertinent history and previous similar problems when 
he was examined by Dr. McClung in August 2000.  The Board 
notes that there are no medical records or other credible 
evidence of continuing neck symptoms since service and that 
the veteran denied previous similar complaints when evaluated 
by Dr. McClung in August 2000.  Additionally, arthritis was 
not manifest within one year of service separation.

The Board is presented with a conflict in the record.  The 
veteran has stated that he has had neck and shoulder pain 
since service.  However, the veteran's statements are not 
credible.  Although the veteran had spasm of the neck in 
1985, he specifically denied pertinent symptoms in 1986, 
1988, 1989, 1991, 1992, and 1993.  Furthermore, examination 
in 1991 disclosed that the spine and musculoskeletal system 
and upper extremities were normal.  The Board finds that the 
veteran's in-service denials and the normal 1991 examination 
are more probative than his recent statement made in support 
of a claim for benefits.  Furthermore, there is no credible 
evidence of continuity of symptomatology.  Although symptoms, 
not treatment, are the essence of continuity of symptoms, in 
a merits context, the lack of evidence of treatment bears on 
the credibility of evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488 (1997).  In this case, there is no evidence 
of treatment in proximity to separation and when the veteran 
sought treatment in 2000, he related his cervical and 
shoulder manifestations to a post-service event with a denial 
of previous history.  Lastly, the only medical evidence 
establishing onset links the disabilities to a date in May 
1999.  

The veteran's statements have been considered, but the 
preponderance of the evidence establishes that chronic 
cervical and left shoulder disabilities are of remote onset 
and unrelated to service.  The veteran's assertions of 
continuity are not credible and are unsupported.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for neck disability is 
denied.

Entitlement to service connection for left shoulder 
disability is denied.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



